Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN

MORGAN M. SCHUESSLER, JR.

AND GLOBAL PAYMENTS INC. DATED AS OF MAY 1, 2007

Effective January 1, 2009, Global Payments Inc., a Georgia corporation (the
“Company”), and Morgan M. Schuessler, Jr. (“Executive”) agree to amend the
Employment Agreement (dated as of May 1, 2007) (the “Agreement”) between the
parties as hereinafter set forth in order to clarify certain provisions of the
Agreement and to comply with Section 409A of the Internal Revenue Code (the
“Code”) and the regulations thereunder. The terms of this Amendment supersede
any inconsistent terms in the Agreement. Words and phrases that are defined in
the Agreement have the same meaning when used in this Amendment.

1. Section 7 is amended by adding a new section (f) at the end thereof, as
follows:

“(f) Definition of Termination of Employment. For purposes of determining the
time of payment of any amount hereunder in accordance with Section 409A, all
references in this Agreement to termination of employment mean a separation from
service as defined under Section 409A and the regulations thereunder. This
provision does not prohibit the vesting of any amount upon a termination of
employment, however defined.”

2. In Section 8(a), the clause “only if Executive executes a Release in
substantially the form of Exhibit A hereto (the “Release”)” is amended to read
as follows:

“only if Executive executes (and does not revoke) a Release in substantially the
form of Exhibit A hereto (the “Release”) within 60 days of the Date of
Termination”

3. Section 8(a)(iv) is amended to read as follows:

“(iv) for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the first nine (9) such months, provided, however, that
the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and”

4. Section 8(a)(vii) is amended to read as follows:

“(vii) all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to
Section 8(a)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the

 

- 1 -



--------------------------------------------------------------------------------

Option, (B) the 90th day following the Date of Termination, or (C) the date that
is the 10th anniversary of the original date of grant of the Option; and”

5. In Section 8(b), the clause “only if Executive executes the Release” is
amended to read as follows:

“only if Executive executes (and does not revoke) the Release within 60 days of
the Date of Termination”

6. Section 8(b)(iii) is amended to read as follows:

“(iii) for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the first six (6) such months, provided, however, that
the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and”

7. Section 8(b)(iv) is amended to read as follows:

“(iv) all of Executive’s vested but unexercised Options as of the Date of
Termination shall remain exercisable through the earliest of (A) the original
expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the 10th anniversary of the original date
of grant of the Option; and”

8. In Section 8(c), the clause “only if Executive executes the Release” is
amended to read as follows:

“only if Executive executes (and does not revoke) the Release within 60 days of
the Date of Termination”

9. Section 8(c)(iv) is amended to read as follows:

“(iv) for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the first twelve (12) month period, provided, however,
that the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and”

 

- 2 -



--------------------------------------------------------------------------------

10. Section 8(c)(vii) is amended to read as follows:

“(vii) all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to
Section 8(c)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the 10th anniversary of the original date
of grant of the Option; and”

11. Section 8(c)(viii) is amended by replacing “not later than 30 days after the
Date of Termination” with:

“on the six (6) month anniversary of the Date of Termination”.

12. Section 8(d) is amended to read as follows:

“(d) Death, Disability, or Retirement. Upon the Date of Termination due to
Executive’s death, Disability (as defined in Section 7(a)), or Retirement (as
defined in Section 7(a)), (i) all grants of Restricted Stock held by Executive
as of the Date of Termination will become immediately vested as of the Date of
Termination, (ii) all of Executive’s Options held by executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination, and (iii) the number of Performance Units earned shall be
determined at the end of the Performance Cycle based on the actual performance
as of the end of the Performance Cycle. All of Executive’s vested but
unexercised Options as of the Date of Termination (including those with
accelerated vesting pursuant to the forgoing sentence) shall remain exercisable
through the earliest of (A) the original expiration date of the Option, (B) the
90th day following the Date of Termination or such longer period as specified in
the plan document governing the applicable award, or (C) the date that is the
10th anniversary of the original date of grant of the Option. For a period of
eighteen (18) months after the Date of Termination due to Executive’s death,
Disability (as defined in Section 7(a)), or Retirement (as defined in
Section 7(a)), Executive shall have the right to elect continuation of health
care coverage under the Company’s group plan (if allowed by the plan) in
accordance with “COBRA” provided the Executive shall pay the entire cost of such
coverage. Except as set forth above and regardless of whether or not a Change in
Control shall have occurred, if Executive’s employment is terminated by reason
of Executive’s death, Disability or Retirement, this Agreement shall terminate
without further obligations to Executive or his estate or legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as used in this Section 8(d) shall
include, without limitation, and Executive or his estate and/or beneficiaries
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death, disability or retirement benefits, if any, as are
applicable to Executive on the Date of Termination.”

 

- 3 -



--------------------------------------------------------------------------------

13. Section 10(a) is amended by deleting the last sentence thereof and replacing
it with the following:

“In that event, the cash Payments provided under this Agreement shall be reduced
on a pro rata basis.”

14. Section 10 is amended by adding the following new paragraph (e) at the end
thereof:

“(e) Notwithstanding anything in this Section 10 to the contrary, any Gross-Up
payment to which the Executive is entitled under this Section 10 (including any
gross-up provided under Section 10(c) as a result of payment of costs and
expenses) shall be paid no earlier than the six (6) month anniversary of the
Termination Date and no later than the end of Executive’s taxable year following
the taxable year in which the related taxes are remitted. Any payment of costs
or expenses relating to claims as described in Section 10(c) shall be made by
the end of Executive’s taxable year following the taxable year in which the
taxes that are the subject of the claim are remitted or, if no taxes are
remitted, by the end of Executive’s taxable year following the year in which an
audit relating to such claim is completed or there is a final and nonappealable
settlement or other resolution of the claim.”

15. Section 11 is amended by adding the following at the end thereof:

“Any costs or expenses that otherwise meet the requirements for reimbursement
under this Section 11 shall be reimbursed within 60 days of submission by
Executive for a request for reimbursement, but in no event later than the last
day of Executive’s taxable year following the taxable year in which the
Executive becomes entitled to such reimbursement by reason of being successful
on at least one material issue (provided a request for reimbursement has been
made).”

16. Section 15 is revised to read as follows:

“15. Rabbi Trust. In order to ensure the payment of the severance benefit
provided for in Section 8(c)(ii) and (iii) of this Agreement, immediately
following the commencement of any action by a third party with the aim of
effecting a Change in Control of the Company, or the publicly-announced threat
by a third party to commence any such action, the Company shall fully fund
through the Global Payments Inc. Benefit Security Trust, or similar “rabbi
trust,” the amount of the severance payment that would have been paid to
Executive under Section 8(c)(ii) and (iii) if the Date of Termination had
occurred on the date of commencement, or publicly-announced threat of
commencement, of such action by the third party. Amounts shall be paid to
Executive from such trust as provided under this Agreement and the trust. The
right of Executive to receive payments under this Agreement shall be an
unsecured claim against the general assets of the Company and Executive shall
have no rights in or against any specific assets of the Company.”

 

- 4 -



--------------------------------------------------------------------------------

17. Section 17 is amended by adding a new section (h) at the end thereof, as
follows:

“(h) Section 409A. This Agreement is intended to comply with Section 409A of the
Code and applicable regulations. The Agreement shall be interpreted in such a
way so as to comply, to the extent necessary, with Section 409A and the
regulations thereunder.”

 

EXECUTIVE:     GLOBAL PAYMENTS INC.

/s/ Morgan M. Schuessler

    By:  

/s/ Suellyn P. Tornay

Morgan M. Schuessler, Jr.             Name:  

Suellyn P. Tornay

        Date:  

January 1, 2009

    Title:  

EVP and General Counsel

              Date:  

January 1, 2009

 

- 5 -